DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on September 15, 2021 is acknowledged.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 2,376,797).  
claim 1, Miller teaches a composition comprising an oil and ester component ranging between about 25 and about 150 parts by weight for each 100 parts by weight of gilsonite or other asphaltite (col. 1, lines 43-46).  As such, the asphaltite component ranges from about 40 to about 80 percent by weight (100/250-100/125) and the oil-containing portion ranges from about 20 to about 60 percent by weight.  Example 4, for instance, teaches 100 parts gilsonite to 40 parts mineral oil and 60 parts triethylene glycol abietate (ester component).  
This may be compared to instant claim 1 two distinct ways.  In both instances, the gilsonite may constitute the claimed first component.  
However, in the first instance (in no particular order) the mineral oil alone may constitute the claimed second component, wherein in the second instance, the mineral oil and ester component may be considered to both together constitute the claimed second component.  
In both instances, gilsonite of Example 4 constitutes 50 wt% of the entire composition (i.e. 100 parts gilsonite per 200 total parts).  
In said first instance, the mineral oil, as relating to the claimed second component, constitutes 20 wt% of the total composition (i.e. 40 parts mineral oil per 200 total parts), and in the second instance, the mineral oil and ester component together constitute 50 wt% of the total composition (i.e. 100 parts mineral oil and ester component per 200 total parts).  Both interpretations, equally applied, are considered to anticipate instant claim 1.  
Note that claim 1 does not exclude potential third, or more, component(s), nor does the claimed second component exclude or alternatively require that the ester 
Regarding claim 2, when the gilsonite of Miller is viewed as the sole component in the arbitrarily claimed “first component,” it constitutes 100% of said first component.  
Regarding claim 4, mineral oil is a paraffinic oil.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2,376,797) as applied to claim 1 above.  
Miller teaches a composition according to claim 1, as shown above.  
While none of the explicit Examples of Miller appear to anticipate the relative proportions required of instant claims 6 and 8, it is clear that the teachings of Miller substantially encompass the claimed composition.  As discussed above, the asphaltite component ranges from about 40 to about 80 percent by weight (100/250-100/125) the oil-containing portion ranges from about 20 to about 60 percent by weight.  The overlapping proportions constitute prima facie obviousness.  

Claims 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2,376,797) as applied to claims 1, 6, and 8 above, and further in view of Grzybowski (US 9,944,796).  
Miller teaches a composition according to claims 1, 6, and 8, as shown above.  
Miller does not expressly teach the presence of vacuum tower bottoms in addition to the asphaltite component.  
Grzybowski, in a similar invention directed toward an asphalt binder modifier or stand-alone asphalt binder (abstract), teaches the use of processed re-refined engine oils (RREO) as an additive/modifier to impart enhanced aging and temperature tolerance to asphalt compositions (col. 4, lines 28-32).  Grzybowski explicitly teaches re-refined engine oil vacuum tower bottoms (VTB’s) as suitable sources of used engine oil (col. 4, lines 43-45).  Grzybowski further teaches that in some embodiments, the RREO is blended with an asphaltic binder, such as asphaltite, wherein the processed RREO may constitute 1-50 weight percent of the asphalt portion of the binder (col. 6, lines 40-57).  
Regarding claims 3, 7, and 9, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize vacuum tower bottoms in the composition of Miller in order to provide for enhanced aging and temperature tolerance, as taught by Grzybowski.  Grzybowski teaches that the vacuum tower .  

Claims 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2,376,797) as applied to claim 1 above, and further in view of Gonzalez Leon et al (US 2014/0230693; hereinafter referred to as “Gonzalez”).  
Miller teaches a composition according to claim 1, as shown above.  
Miller does not expressly teach the use of fatty acid esters or vegetable oils.  
Gonzalez, in a similar invention directed toward bitumen and asphalt mix additives (par. 1), teaches the use of one or more conventionally known additives used in the field of bitumen and asphalts (par. 101), including esters of fatty acids (par. 108), asphaltites such as Gilsonite (par. 110), and oils from vegetal or mineral sources and derivatives thereof (par. 111).  Gonzalez teaches that suitable rejuvenating oils, inclusive of mineral and vegetal oils, include those that are commonly used to soften the aged bitumen present in recycled bituminous products (par. 128).  Examples of such rejuvenating oil include fatty acid esters (par. 129).  
Regarding claims 5, 10, and 11, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize conventionally known rejuvenating oils, inclusive of fatty acid esters and vegetal oils, in the composition of Miller in order to soften aged bitumen present in recycled bituminous products, as taught by Gonzalez.  As the fatty acid esters and vegetal oils are taught to be result effective variables, one of ordinary skill would have been able to determine optimal .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2,376,797) as applied to claim 1 above, and further in view of Grzybowski (US 9,944,796) and Gonzalez Leon et al (US 2014/0230693; hereinafter referred to as “Gonzalez”).  
Miller teaches a composition according to claim 1, as shown above.  
Miller does not expressly teach the presence of vacuum tower bottoms in addition to the asphaltite component or the use of a functionalized methyl ester or vegetable oils.  
Grzybowski, in a similar invention directed toward an asphalt binder modifier or stand-alone asphalt binder (abstract), teaches the use of processed re-refined engine oils (RREO) as an additive/modifier to impart enhanced aging and temperature tolerance to asphalt compositions (col. 4, lines 28-32).  Grzybowski explicitly teaches re-refined engine oil vacuum tower bottoms (VTB’s) as suitable sources of used engine oil (col. 4, lines 43-45).  Grzybowski further teaches that in some embodiments, the RREO is blended with an asphaltic binder, such as asphaltite, wherein the processed RREO may constitute 1-50 weight percent of the asphalt portion of the binder (col. 6, lines 40-57).  
Gonzalez, in a similar invention directed toward bitumen and asphalt mix additives (par. 1), teaches the use of one or more conventionally known additives used in the field of bitumen and asphalts (par. 101), including esters of fatty acids (par. 108), asphaltites such as Gilsonite (par. 110), and oils from vegetal or mineral sources and derivatives thereof (par. 111).  Gonzalez teaches that suitable rejuvenating oils, inclusive of mineral and vegetal oils, include those that are commonly used to soften the aged bitumen present in recycled bituminous products (par. 128).  Examples of such rejuvenating oil include fatty acid esters (par. 129).  Gonzalez further teaches a methyl ester of a fatty acid coming from a rape seed oil to be used as a classical rejuvenating oil (par. 153).  
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize vacuum tower bottoms in the composition of Miller in order to provide for enhanced aging and temperature tolerance, as taught by Grzybowski.  Grzybowski teaches that the vacuum tower bottoms may comprise from 1-50 weight percent of an asphalt portion comprising at least asphaltite, thus substantially overlapping the presently claimed proportions.  It further would have been obvious to utilize conventionally known rejuvenating oils, inclusive of methyl esters of a fatty acid and vegetal oils, in the composition of Miller in order to soften aged bitumen present in recycled bituminous products, as taught by Gonzalez.  As the fatty acid esters and vegetal oils are taught to be result effective variables, one of ordinary skill would have been able to determine optimal proportions of the additives, including the claimed amounts, through routine experimentation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Osborn (US 6,346,561), in an invention directed toward asphalt pavement material (title and abstract), teaches that asphalites such as Gilsonite, Glance Pitch, and Grahamite are fully compatible with asphalt and have long been known as asphalt hardeners and reinforcing agents.  Gilsonite’s benefits to asphalt pavements include increased stability, resistance to deformation problems such as rutting and shoving, resistance to water striping and increased load bearing ability.  Gilsonite functions by making the pavements harder, stronger, and increases asphalt’s adhesion to aggregates.  Gilsonite melted into hot asphalt will reduce penetration increase viscosity of the asphalt binder.  Finally, Gilsonite modified asphalt pavements have been .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Colin W. Slifka/           Primary Examiner, Art Unit 1732